               Case 2:20-cv-02181-JAM-DB Document 6 Filed 12/10/20 Page 1 of 2


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10
11   ORLANDO GARCIA,                                  Case No. 2:20-cv-02181-JAM-DB
12                     Plaintiff,                     ORDER GRANTING STIPULATION
                                                      TO EXTEND TIME TO RESPOND
13            v.                                      TO INITIAL COMPLAINT
14   SWEET 2017 LLC, a California Limited              [L.R. 144 (A)]
     Liability Company,
15                                                    Complaint Served:        Nov. 21, 2020
                       Defendants.
16                                                    Current Response Date: Dec. 14, 2020
17                                                    New Response Date:       Jan. 13, 2021
18
19
20
21
22
23
24
25
26
27
28


              ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
     67120814v.1
               Case 2:20-cv-02181-JAM-DB Document 6 Filed 12/10/20 Page 2 of 2


1             In light of the Parties’ Stipulation and good cause appearing therefor, the Court
2    hereby GRANTS the Parties’ Stipulation and ORDERS that Defendant Sweet 2017 LLC
3    shall have an extension of time of thirty (30) days in which to respond to Plaintiff’s
4    Complaint to January 13, 2021.
5
6    IT IS SO ORDERED
7
8    DATED: December 9, 2020                   /s/ John A. Mendez
                                               THE HONORABLE JOHN A. MENDEZ
9
                                               UNITED STATES DISTRICT COURT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   1
      [PROPOSED] ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
     67120814v.1
